Citation Nr: 0013912	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-19 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating for service-connected 
schizoaffective disorder (claimed as nervous condition and 
major depression) higher than 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from June 1989 to September 
1989 and from September 1995 to November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which granted 
service connection for schizoaffective disorder (claimed as 
nervous condition and major depression) and assigned a 30 
percent disability rating for that disorder.  The veteran has 
appealed the initial assignment of the 30 percent rating, 
contending that it should be higher.


FINDINGS OF FACT

The evidence contemporaneous with the veteran's claim for 
service connection for a nervous condition and with the 
rating decision which awarded service connection for 
schizoaffective disorder shows that service-connected 
schizoaffective disorder has been manifested by a flattened, 
depressed, or constricted affect on several occasions since 
early 1997; impaired judgment on a few occasions since early 
1997; and disturbances of motivation and mood variously 
described as "disgusted", "depressed", and "anxious" 
which have persisted in nearly monthly reports since early 
1997; and a global assessment of functioning (GAF) 
designation of 50 for serious symptoms rendered on an 
examination report in September 1997.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but not 
higher, for service-connected schizoaffective disorder have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9211 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the RO's initial assignment of a 
disability rating when it awarded service connection for 
schizoaffective disorder in February 1998.  Therefore, the 
claim for a higher initial rating is well grounded.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995) (holding that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open).

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate Statement of the Case (SOC).  Id. at 
126, 132.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id. at 126.  With an increased rating claim, 
"the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The SOC provided to the veteran identified the issue on 
appeal not as an "increased" rating but as "evaluation" of 
the service-connected nervous condition.  More importantly, 
the veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  Thus, the RO has 
complied with the holding of Fenderson in its adjudication of 
the veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2.  Because this appeal is from the initial 
rating assigned to a disability upon awarding service 
connection, more probative value is assigned to evidence 
contemporaneous with the claim for service connection for the 
disorder and with the rating decision which awarded service 
connection than to earlier or later evidence.  However, 
consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged," based on later evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e) which generally require 
notice and a delay in implementation when there is proposed a 
reduction in evaluation that would result in reduction of 
compensation benefits being paid.  Fenderson, 12 Vet. App. at 
126.  The Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disability and whether a "staged" rating is appropriate.

The veteran's service-connected schizoaffective disorder has 
been assigned a 30 percent rating under Diagnostic Code 9211 
in the VA Schedule for Rating Disabilities.  Under Diagnostic 
Code 9211, a 30 percent rating for schizoaffective disorder 
is provided for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
period of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
The next higher or 50 percent rating may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher or 70 percent rating may be 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful  circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest or 100 percent 
evaluation may be assigned for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9211.

In this case, the veteran was placed on the temporary 
disability retired list in October 1996.  Although his date 
of separation from active duty was in November 1997, records 
in the claims file show that he was examined at VA outpatient 
facilities often in 1997 prior to his separation and he was 
given a VA Mental Disorders examination in September 1997 
prior to separation.  He also continued to be examined in VA 
outpatient facilities in 1998 for his service-connected 
mental disorder.  Consequently, numerous mental status 
evaluations are of record that are contemporaneous with the 
date of the veteran's claim for service connection for a 
psychiatric disorder and with the rating decision in which 
service connection was awarded for schizoaffective disorder 
and in which the 30 percent rating was assigned that is the 
subject of this appeal.  This evidence, along with the 
September 1997 VA examination, provides a good basis of 
medical information on which the Board may review the 
veteran's appeal.  The Board has reviewed documents that are 
on microfiche in the claims file but these documents are not 
medical evidence, except for an August 1995 entrance 
examination report which shows no evidence of a mental 
disorder.  The Board sent two documents, dated in March and 
June 1996, from Jorge R. Robles Irizarry, M.D., for 
translation from Spanish into English and the English 
translations have been added to the claims file

The March 1996 shows that the veteran was examined by the Dr. 
Irizarry and presented with the symptoms of anxiety, 
restlessness, insomnia, mental disorganization, illogical at 
times, little communicative, memories with mental lacunae.  
The June 1996 letter from Dr. Irizarry shows that the veteran 
reported an exacerbation of his symptoms, among which was 
"mental disorganization with psychotic symptoms."  Dr. 
Irizarry recommended immediate hospitalization in a VA 
hospital.

On a November 1996 VA Mental Health Clinic Intake Note, 
mental status examination showed the veteran's facial 
expression to be one of disgust.  His production of thought 
was mostly logical; he was not suicidal or homicidal.  
Feelings of being persecuted and ideas of reference were 
verbalized.  Hallucinations were not elicited.  Affect was 
depressed, mood anxious.  He was oriented in three spheres 
and memory was preserved.  The diagnosis was major 
depression, severe with mood congruent.  The examiner noted 
that this diagnosis had been given in service by an Army 
Medical Board.

In January 1997, a VA mental status examination showed the 
veteran to be alert and in contact with reality.  Again, he 
was not suicidal or homicidal and hallucinations were not 
elicited.  Ideas of reference were present.  His mood was 
sad.  He was oriented times three.  His memory was partly 
impaired for recent events.  The examiner noted mild 
improvements.  On a February 1997 VA mental status 
examination, the findings were essentially the same.  His 
affect was moderately depressed.  Memory was preserved.  In 
March 1997, the findings again were essentially the same.  
His memory was partly impaired for recent events.  His mood 
was sad and he was poorly communicative that day.  In April 
and mid-May 1997, the findings again were essentially the 
same.  His memory was preserved.  In late May 1997, findings 
were the same except that memory appeared to be partly 
impaired.  In June and July 1997 there were no significant 
changes in his condition.  His affect was moderately 
depressed and memory was partly impaired for recent events.

In September 1997, the veteran underwent a VA Mental 
Disorders examination.  The examiner noted that the veteran 
was adequately dressed and groomed.  He was aware of the 
interview situation, was relevant and coherent in his 
answers.  He described bouts of anger, when he became 
verbally aggressive.  He denied physical aggression against 
his wife or his son.  He had referential thoughts.  His 
affect was constricted.  The mood was mostly depressed.  He 
was oriented in person, place, and time.  Intellectual 
functioning was average.  Judgment was fair, insight poor.  
The examiner diagnosed schizoaffective disorder, depressed, 
and stated that the condition developed during military 
service.  The examiner assigned a Global Assessment of 
Functioning designation of 50 which represents serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994). 

On a November 1997 VA outpatient note, the veteran was alert, 
cooperative, disgusted, in contact with reality.  He was not 
suicidal or homicidal.  There were no delusions and 
hallucinations were not elicited.  Mood was anxious.  He was 
oriented times three.  Memory was preserved.  The assessment 
was that the veteran was in contact with reality and somewhat 
referential.  In December 1997, the findings were essentially 
the same except mood was sad, memory partly impaired, and he 
had poor judgment.  In January and June 1998, the findings 
were the same except affect was depressed and there were 
feelings of low self esteem.  In July 1998, findings were the 
same except the veteran was described as "moderately" 
depressed.  In October 1998, the findings were the same 
except the veteran was described as anxious and memory was 
preserved.  

Although the veteran was described on one occasion in June 
1996 during service by Dr. Irizarry as having "psychotic 
symptoms", more recent evidence contemporaneous with the 
veteran's claim and the award of service connection in 
February 1998 shows an absence of such symptoms because the 
veteran has consistently been described as in contact with 
reality, alert and oriented in all spheres, and without 
suicidal or homicidal ideation or delusions or 
hallucinations.  Moreover, he has been described as 
adequately dressed and groomed and his speech as logical.  
Accordingly, the Board concludes that the veteran does not 
meet the VA rating criteria for either the 100 percent or the 
70 percent rating.

However, the Board notes that the evidence contemporaneous 
with the claim and the rating decision does show flattened, 
depressed, or constricted affect on several occasions, 
impaired judgment on a few occasions, and disturbances of 
motivation and mood variously described as "disgusted", 
"depressed", and "anxious".  Although the 30 percent 
rating contemplates such symptoms as "depressed mood", 
"anxiety", and "suspciousness", as well as "chronic sleep 
impairment" and "mild memory loss", such as memory loss 
for recent events, the Board concludes that the symptoms of 
flattened, depressed, or constricted affect; impaired 
judgment on a few occasions, and disturbances of motivation 
and mood variously described as "disgusted", "depressed", 
and "anxious" which have persisted in nearly monthly 
reports since early 1997, when viewed together with the VA 
examiner's assessment of a GAF designation of 50 for serious 
symptoms, more nearly approximate the criteria for the next 
higher or 50 percent rating under the VA criteria.  
Accordingly, an initial rating of 50 percent, but not higher, 
may be allowed.  38 C.F.R. § 4.7, 4.130, Diagnostic Code 
9211.  The Board notes that, because the medical evidence 
shows that the same level of disability has continued over 
time without change, staged ratings are not for application 
in this case.




	(CONTINUED ON NEXT PAGE)


ORDER

An initial rating of 50 percent, but not higher, for 
service-connected schizoaffective disorder is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 


